Case 5:20-cv-00332-SPC-PRL Document 12 Filed 12/07/20 Page 1 of 4 PageID 103




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

ROBERT ALLEN STANFORD,

             Petitioner,

v.                                                          Case No.: 5:20-cv-332-Oc-38PRL

WARDEN, FCC COLEMAN,

                Respondent.
                                                  /

                                    OPINION AND ORDER1

        Before the Court is Petitioner Robert Allen Stanford’s (“Stanford”)

Motion to Alter or Amend Judgment, filed pursuant to Federal Rule of Civil

Procedure 59(e) and filed on October 9, 2020. (Doc. 10). For the following

reasons, the motion is denied.

                                              BACKGROUND

        Stanford initiated this case by filing a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). Stanford challenged the validity

of his 2012 conviction and sentence in the United States District Court for the

Southern District of Texas for several counts of conspiracy, wire fraud, mail

fraud, money laundering, and obstruction of a Securities and Exchange


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees.        By using hyperlinks, the Court
does not endorse, recommend, approve, or guarantee any third parties or the services or products they
provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 5:20-cv-00332-SPC-PRL Document 12 Filed 12/07/20 Page 2 of 4 PageID 104




Commission (SEC) investigation. (Doc. 1 at 10); United States v. Stanford, Case

No. 4:09-cr-342-1 (S.D. Tex.).

      On September 30, 2020, the Court dismissed his petition without

prejudice for lack of jurisdiction.     (Doc. 8).   Now, Stanford moves for

reconsideration of this Court’s September 30, 2020 Opinion and Order under

Federal Rule of Civil Procedure 59(e). (Doc. 10). He contends, as he did in his

petition, that he is factually and actually innocent. (Id.)     For the reasons

below, the Court denies reconsideration.

                                 LEGAL STANDARDS

      Relief granted under Rule 59(e) is within the sound discretion of the

judge. See Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d

800, 806 (11th Cir. 1993). In exercising its discretion, the court balances two

competing interests: the need for finality and the need to render just rulings

based on all the facts. The former typically prevails, as reconsideration of an

order is an extraordinary remedy used sparingly. See Am. Ass’n of People with

Disabilities v. Hood, 278 F. Supp. 2d 1337, 1339 (M.D. Fla. 2003); Lamar

Adver. of Mobile, Inc. v. City of Lakeland, 189 F.R.D. 480, 489 (M.D. Fla. 1999).

“A motion for reconsideration must demonstrate why the court should

reconsider its prior decision and set forth facts or law of a strongly convincing

nature to induce the court to reverse its prior decision.”         Fla. Coll. of




                                       2
Case 5:20-cv-00332-SPC-PRL Document 12 Filed 12/07/20 Page 3 of 4 PageID 105




Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308

(M.D. Fla. 1998)

      Under Rule 59(e), courts have recognized three grounds justifying

reconsideration: (1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct a clear error or

manifest injustice. See McCreary v. Brevard Cnty, Fla., No. 6:09-cv-1394, 2010

WL 2836709, at *1 (M.D. Fla. July 19, 2010). “A motion to reconsider is not a

vehicle for rehashing arguments the [c]ourt has already rejected or for

attempting to refute the basis for the [c]ourt’s earlier decision.” Parker v.

Midland Credit Mgmt., Inc., 874 F. Supp. 2d 1353, 1359 (M.D. Fla. 2012); see

also Michael Linet, Inc. v. Vill. of Wellington, 408 F.3d 757, 763 (11th Cir.

2005). “A motion to reconsider should raise new issues, not merely redress

issues previously litigated.” PaineWebber Income Props. Three Ltd. P’ship v.

Mobil Oil Corp., 902 F. Supp. 1514, 1521 (M.D. Fla. 1995); see also Ludwig v.

Liberty Mut. Fire Ins. Co., No. 8:03-cv-2378, 2005 WL 1053691, at *11 (M.D.

Fla. Mar. 30, 2005) (stating “a motion for reconsideration is not the proper

forum for [a] party to vent dissatisfaction with the Court’s reasoning”).

                                DISCUSSION

      Stanford argues this Court erred in dismissing his habeas petition and,

therefore, reconsideration is warranted under Federal Rule of Civil Procedure

59(e). (Doc. 10). The Court disagrees. Stanford has not demonstrated any




                                       3
Case 5:20-cv-00332-SPC-PRL Document 12 Filed 12/07/20 Page 4 of 4 PageID 106




basis for reconsideration.     He has failed to show how reconsideration is

necessary to correct a clear error or prevent manifest injustice.      Instead,

Stanford uses this motion to re-litigate the issues the Court already considered

and rejected. What is more, a review of the applicable law shows the Court

has not committed any mistake in interpreting the law or the facts. At its core,

Stanford’s motion asks this Court to reassess its decision, meanwhile failing to

consider why his arguments to the contrary failed. The Court stands behind

its findings and thus denies Stanford’s motion.

      Accordingly, it is now

      ORDERED:

      (1)    Petitioner Robert Allen Stanford’s Motion to Alter or Amend

            Judgment (Doc. 10) is DENIED.

      (2)   Stanford’s “Request for Judicial Notice and to Resubmit

            Previously Dismissed Motions (Doc. 11) is GRANTED to the

            extent that the Court has considered the documents referenced

            therein.

      DONE and ORDERED in Fort Myers, Florida this December 7, 2020.




Copies: All Parties of Record




                                       4
